Citation Nr: 0915744	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  08-06 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a left shoulder strain.

2.  Entitlement to a compensable evaluation for a left knee 
strain.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from September 1996 to September 2001, and from October 
2001 to October 2002.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied service connection for a left shoulder strain and a 
left knee strain.

By way of an October 2005 Decision Review Officer (DRO) 
decision, service connection was granted for a left shoulder 
strain and a left knee strain, each with a noncompensable 
evaluation.  In an October 2008 DRO decision, the evaluation 
of the Veteran's left shoulder strain was increased to 20 
percent disabling, effective May 17, 2008.

While additional issues were discussed in statements of the 
case and supplemental statements of the case, the Veteran 
submitted a February 2008 statement on a VA Form 9 that 
confined his appeal to the issues listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking increased evaluations for his service-
connected left shoulder and left knee disabilities.  The 
Veteran has submitted three different VA Form 9 Appeals in 
conjunction with his claim.  The first Form 9 was submitted 
in November 2005, and indicated that the Veteran wanted a 
Travel Board hearing.  He submitted a second Form 9 in 
February 2008, again indicating that he sought a hearing 
before a member of the Board at the local regional office.  
Finally, in a third Form 9, also dated February 2008, the 
Veteran stated that "[a]t this time I do not request a BVA 
hearing, I do want the option of requesting a BVA hearing at 
my local office at a later date depending on the outcome, if 
possible."  

There appears to be some confusion as to whether or not the 
Veteran wishes to have a hearing, and there certainly is a 
misperception left standing as to the time frame during which 
such a hearing may occur.  The Veteran must be informed that 
if the Board promulgates a decision on his claim, and he has 
not had a hearing, then he will not be afforded a hearing at 
a later date.  

VA must contact the Veteran and determine whether he wants a 
hearing prior to a decision by the Board, and, if so, the 
type of hearing he desires.

Accordingly, the case is REMANDED for the following action:

Inform the Veteran of his option to have a hearing 
before a member of the Board in person or via the 
video conference system, and that he cannot have a 
hearing before a member of the Board following 
adjudication of his claim by the Board.  Upon 
determination of the Veteran's hearing preference, 
schedule the Veteran for a hearing in accordance 
with his request, if he so desires.  If applicable, 
provide him reasonable advance notice of the date, 
time, and location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

